Citation Nr: 1415191	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-04 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a bowel disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served in the Florida National Guard from June 1956 to February 1958, including a period qualifying active duty for training (ACDUTRA) in July 1956 under the authority of 32 U.S.C.A. § 503.  The Veteran then enlisted in Navy and served on active duty from February 1958 to August 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011 the Veteran appeared at a hearing before the undersigned Veterans law Judge.  A transcript of the hearing is in the Veteran's file.  In August 2013 the Board remanded the case for additional development.


FINDINGS OF FACT

1.  Hemorrhoids are not affirmatively shown to have had onset during service and are unrelated to an injury, disease, or event in service.

2.  A bowel disability is not affirmatively shown to have had onset during service and is unrelated to an injury, disease, or event in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a bowel disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 



The RO provided VCAA notice by letter in September 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO determined that some service treatment records were not available.  The RO obtained VA records.  The Veteran was afforded a VA examination in September 2013 and an addendum was obtained in November 2013.  As the examination report is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims decided herein, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the competent lay or medical evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed. See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 





Evidence and Analysis 

The Veteran asserts that he has hemorrhoids and bowel incontinence due to a kick in the buttocks during a period of qualifying service, that is, ACDUTRA in the summer of 1956 with the Florida National Guard.  He states that he had problems with hemorrhoids and rectal bleeding in 1959 during his period of active duty.  He states that he had hemorrhoid surgery in the 1970s and he has continued to experience problems with hemorrhoids and rectal bleeding and bowel incontinence. 

The record shows that on the National Guard enlistment examination in June 1956 there were no anal or rectal abnormalities.  On entrance to active duty in February 1958 the Veteran gave a history of "piles," but the rectal examination was normal.  In September 1961 on reenlistment examination, there were no anal or rectal abnormalities.  The remainder of the service treatment records do not show a complaint or finding of hemorrhoids or bowel incontinence.  On separation examination in August 1965 there were no anal or rectal abnormalities. 

After service, private medical records from the 1970s are unavailable.  VA records show that in February 2007 the diagnoses were internal hemorrhoids and anal fissure.

On VA examination in September 2013, the diagnoses were hemorrhoids and bowel incontinence.   The VA examiner noted the Veteran's history: being kicked in the rear by a sergeant during ACDUTRA in 1956, enlisting in the Navy at age 17 and being told by a medic that he had hemorrhoids, a problem with hemorrhoids ever since, surgery in the 1970s for hemorrhoids, and bowel incontinence that had worsened over the years.  The VA examiner found no documentation of hemorrhoids during the Veteran's period of active service.  The VA examiner stated that it would be very unlikely that a kick in the rear would result in permanent hemorrhoids as described by the Veteran.  The VA examiner concluded it was less than likely that the incident as described by the Veteran resulted in internal hemorrhoids or incontinence.


On the basis of the service treatment records alone, hemorrhoids or a bowel disability was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

The Veteran is competent to state that he was kicked and that he experienced hemorrhoids and bowel incontinence since service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, the Veteran's lay statements to the effect that he had hemorrhoids and bowel incontinence during service are outweighed by the contemporaneous medical evidence.  The February 1958 enlistment examination, the September 1961 reenlistment examination, and the August 1965 service separation examination all noted normal examinations of the rectum and anus, and the available service treatment records do not document any complaint of hemorrhoids or bowel disability.  



In the absence of any documented complaints or physical examination findings demonstrating the presence of hemorrhoids or bowel disability during service, and in fact specific negative findings on three separate examinations, the Board finds that the conditions were not affirmatively shown during service.

Thus, service connection is not established by affirmatively showing onset in service under 38 C.F.R. § 3.303(a).  And chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, because hemorrhoids and bowel disability are not chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to a disease not listed in 38 C.F.R. § 3.309(a)).

Although the current hemorrhoids and bowel disability were not affirmatively shown to have had onset in service under 38 C.F.R. § 3.303(a), and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, service connection may be granted although first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  

As for Veteran's assertion that hemorrhoids and bowel disability are related to the reported kick during ACDUTRA, which is an expression of a causal relationship, the statement is an inference based on facts, that is an opinion, rather than a statement of fact.  No factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the claimed disability and the reported event during service.  For these reasons, the Veteran's lay opinion is not competent evidence. 






Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim and as the evidence is not admissible, the Board need not reach the credibility under 38 C.F.R. § 3.303(d).

The only medical opinion of record addressing the question of whether the currently diagnosed hemorrhoids and bowel incontinence are related to an in-service cause, the VA examiner expressed the opinion with addendum that it was less than likely that the in-service kick in the resulted in internal hemorrhoids or incontinence.

As preponderance of the evidence is against the claims, there is no reasonable doubt to resolve, and service connection for hemorrhoids and a bowel disability is not warranted.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a bowel disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


